Case 3:17-cv-00538-CRS-RSE Document 57 Filed 12/02/20 Page 1 of 4 PageID #: 206




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                                   Electronically Filed

 GERALD CRAIG, individually                      )
 and as Administrator of the Estate              )
 of DELLA CRAIG                                  )
                                                 )
                Plaintiff                        )
                                                 )
 v.                                              )      Case No. 3:17-cv-538-CRS
                                                 )
 STEAK N SHAKE, INC.                             )
                                                 )
                Defendant                        )


                      ANSWER TO FIRST AMENDED COMPLAINT


        Comes now the Defendant, Steak N Shake, Inc., by counsel, and for its Answer to

 the Plaintiff’s First Amended Complaint, states as follows:

        1.      The allegations and averments contained in paragraphs 1, 2 and 12 are

 denied, as we are without sufficient knowledge or information to form a belief as to

 their truth or falsity.

        2.      Regarding the allegations and averments contained in paragraph 3, we

 admit that Steak N Shake is an out-of-state corporation licensed to do business in

 Kentucky and operated a restaurant at the address referred to in this paragraph. We

 also admit that the referenced allegation regarding our agent for service of process.

        3.      The allegations and averments contained in paragraphs 4 and 6 are
Case 3:17-cv-00538-CRS-RSE Document 57 Filed 12/02/20 Page 2 of 4 PageID #: 207




 denied, as they assert legal conclusions.

        4.      Regarding the allegations and averments contained in paragraph 5, we

 admit the initial filing of this lawsuit and that this action was removed to federal court.

 We also admit plaintiff claims to have fallen at the alleged date and location referenced

 in this paragraph.

        5.      Regarding the allegations and averments contained in paragraph 7, we

 admit the approximate date and location referenced in the Complaint. The remaining

 allegations and averments contained in this paragraph are denied, as they assert legal

 conclusions.

        6.      The remaining allegations and averments contained in the Complaint are

 denied.

        7.      Any and all allegations and averments contained in the Complaint, not

 specifically admitted or addressed above, are hereby expressly denied.

        8.      To the extent supported by proof at trial, the plaintiff’s claims are barred,

 in whole or in part, by the defenses of comparative fault and/or failure to mitigate

 alleged damages.

        9.      The Complaint, in whole or in part, fails to state claims upon which relief

 may be granted.

        10.     The defenses of intervening or superceding causes are hereby affirmatively

 pled as a bar to Plaintiff’s claims.

        11.     To the extent that any and/or all of Plaintiff’s claimed damages have been
Case 3:17-cv-00538-CRS-RSE Document 57 Filed 12/02/20 Page 3 of 4 PageID #: 208




 and/or will be “written down” and/or “written off,” then we hereby plead the defenses

 of credit, set-off and/or that the Plaintiff is not the real party in interest regarding those

 claims.

        12.    Out of an abundance of caution, Steak N Shake, Inc., hereby pleads by

 reference, all defenses contained in F.R.C.P. 8 and F.R.C.P. 12, and reserves the right to

 assert any and all further defenses and/or claims as investigation and discovery

 continue.

        WHEREFORE, the Defendant hereby respectfully demands as follows:

        1.     Dismissal of all claims against it, with prejudice;

        2.     Its costs herein expended; and

        3.     Any and all other relief, legal or equitable, to which it appears entitled.

                                    Respectfully submitted,

                                    PHILLIPS PARKER ORBERSON & ARNETT, P.L.C.

                                    /s/ William B. Orberson
                                    William B. Orberson
                                    W. Thomas Rump, IV
                                    716 West Main Street, Suite 300
                                    Louisville, KY 40202
                                    Phone: (502) 583-9900
                                    Fax: (5020 587-1927
                                    worberson@ppoalaw.com
                                    tomrump@ppoalaw.com
Case 3:17-cv-00538-CRS-RSE Document 57 Filed 12/02/20 Page 4 of 4 PageID #: 209




                                 CERTIFICATE OF SERVICE

        It is hereby certified that on the 2nd day of December 2020, a true and accurate

 copy of the foregoing was electronically filed through the ECF system, which will send a

 notice of electronic filing to counsel of record in this case.


         Justin A. Sanders
         BUBALO LAW PLC
         9300 Shelbyville Road, Suite 210
         Louisville, Kentucky 40222
         jsanders@bubalolaw.com
         wmapes@bubalolaw.com
         Counsel for the Plaintiff




                                                    /s/ William B. Orberson
                                                    William B. Orberson
                                                    W. Thomas Rump, IV
